Citation Nr: 1720734	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  96-33 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 1984 and from August 1991 to May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case has been remanded for development a number of times, including most recently in September 2016.  There were substantive remands in May 2007, February 2012, and December 2013 for service stressor development [including in light of changes in the law regarding posttraumatic stress disorder (PTSD) claims], and for VA psychiatric examinations.  There have been several Board hearings, including before the 3 undersigned Veterans Law Judges in April 2000 and/or December 2016. 


FINDING OF FACT

The Veteran's current depressive disorder was caused by service-connected disabilities.  


CONCLUSION OF LAW

The criteria for service connection for depressive disorder are met.  38 C.F.R.  § 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The standard for proving a stressor is relaxed in certain circumstances, such as when there is fear of hostile military or terrorist activity.  

Personality disorders are not diseases or injuries subject to service connection.  38 C.F.R. § 3.303(c).

Service treatment records do not contain any reports of psychiatric treatment or diagnoses, and none are asserted.  On service discharge examination in April 1992, the Veteran reported that he had nightmares 3 times weekly.  His psychiatric evaluation was clinically normal.  

On VA evaluation in October 1992, the Veteran reported that he could not sleep and that he had bad nightmares.  He reported that he had had problems with sleeping for several months, with nightmares.  The impression was depression.  He was advised to see a psychiatrist for depression, but he did not want to do so.  In January 1993, he complained of sleeplessness and nightmares, and the impression was possible depression.  He refused psychiatric referral.  In December 1994, he denied depression but had facies of chronic anxiety.  

He was felt to have adjustment disorder with post-traumatic stress in July 1996, and there was also an impression at that time that he met the criteria for major depression.  There was a diagnosis of a depressive disorder on VA examination in September 1998, when it was noted that the Veteran was unemployed and had health problems, and that it seemed he was abusing alcohol.  

A brief March 2000 letter from a VA physician reports that the Veteran has posttraumatic stress disorder and depression.

On VA examination in July 2003, it was noted that the most recent working diagnosis was factitious disorder, depression, and personality disorder with paranoid features.  The Veteran was noted to have a history of missing appointments, and to have a long history of medication seeking, seeing multiple providers at multiple sites.  He was vague as to nightmares, saying that he was being chased or being shot at, even though he was never really in any firefight in service.  There were also intrusive thoughts of being shot after service.  He stated that he had been depressed in service but never told anyone.  The diagnoses by the VA examiner were adjustment disorder, rule out somatization versus factitious disorder; alcohol abuse verses dependence; and depression secondary to general medical condition.  The examiner stated that this is an obvious secondary gain to seeking disability, and that unfortunately, the Veteran's significant axis II psychopathology significantly impacts his presentation and access to treatment.  He was hospitalized in October and December 2003 with discharge diagnoses of somatization disorder; substance abuse; and borderline personality disorder.  In January 2004, the Veteran was entitled, grandiose, and seemed to be enlarging on his stature in service.  The diagnoses were dysthymia and cluster B, narcissistic personality disorder.  

More recently, on VA psychiatric examination in April 2014, the Veteran's psychiatric history was reviewed in detail.  The examiner indicated that based on the information obtained from psychological evaluation and the Veteran's treatment records, he did not meet the diagnostic criteria for a diagnosis of PTSD.  The Veteran's symptoms, per the chart, were consistent with unspecified depressive disorder, based on his report of depressed mood, low energy, psychomotor agitation, and anhedonia.  The Veteran stated that the main source of his worries related to his housing, financial, and medical treatment issues.  The examiner stated that he was not diagnosed with another depressive disorder because his symptoms were not able to be clearly teased out from the effects of his medical conditions and due to ongoing alcohol use. 

The examiner stated that the Veteran had described difficulty resuming his life after service, with the desire to be back in service, and noted that the Veteran reported that injuries to his legs and related problems began his problems with working, contributed to alcohol use, and worsened his mood and relationships.  He struggled with treatment of this issue, etc., and the cycle had continued throughout his experiences at VA.  The Veteran described getting into numerous physical altercations, being assaulted, and car accidents, which contributed to his medical issues.  Treatment records note a history of his being unsatisfied with treatment, missing appointments and then making demands, and having difficulty communicating with providers.  Along with the above noted issues and with experiences in the service noted above, it was not possible to determine the impact of each of those experiences on his current mental health diagnoses.  It seems that his medical issues, related problems, anger, and ongoing conflict with VA regarding his treatment often set off mental health issues, and then also set off the cycle of pain, though these problems also likely impacted the ways he handled and managed his pain and the related problems and treatment.  

Based on the careful review and clinical interview, there was no evidence to be able to clearly link the Veteran's depressive disorder to service without mere speculation.  There was no evidence to indicate that the Veteran's current mental health issues can be clearly linked to his experiences in service, as they were based on a wide range of contributing factors, most of which are not service related.  

As for the diagnosis of PTSD, the examiner noted that the Veteran had reported being shot at a few times in service, and experiencing some explosions.  However, the Veteran did not meet Criterion B, C, or D for a diagnosis of PTSD.  He described an incident where the lights went out while fellow soldiers slept, he heard a gunshot, and then he noted that the sleeping men did not get up when they were supposed to.  He stated that he was thinking that the Iraqis could be coming back for their weapons, and that the other soldiers were not going to react.  He shared that he felt mad toward the other soldiers.  The examiner indicated that this stressor was adequate to support a diagnosis of PTSD, but that the Veteran's main focus as to why he was bothered by that event was related to the other men not reacting to danger and feeling angry with them, versus feeling fearful for his life, or resonating with some degree of fear currently.  This was consistent with his lack of symptoms consistent with a diagnosis of PTSD.  The Veteran also described having nightmares, but he was vague in describing their frequency, and it was noted that they involved non-trauma related themes and that he frequently did not recall nightmares; and so he was not deemed as recurrent in regard to nightmares about the specific experiences he described from service.  Chronic sleep impairment was noted as related to nightmares, but the Veteran also discussed factors of chronic pain and depression contributing to this problem with his sleep.  Otherwise, there was no indication of PTSD symptoms, and those that were noted above were determined as somewhat vague and not able to be clearly attributed to his reported traumas alone.  

After considering all of the evidence, including the fact that the 2014 VA medical opinion on depressive disorder not being related to service was based on the inaccurate premise that there had not been any treatment until 1998, the Board sought a VA medical opinion, and such was obtained in May 2017.  The VA psychiatrist indicated that any PTSD, factitious disorder, and adjustment disorder were less likely than not related to service.  The examiner indicated, however, that the Veteran's diagnosed depressive disorder was at least 50 percent likely to have been caused and aggravated by the Veteran's service-connected disabilities, including right hand strain, tinnitus, irritable bowel syndrome, hiatal hernia, gastroesophageal reflux disease, and right ear hearing loss disabilities.   

The evidence of record shows diagnoses of depressive disorder.  For example, the VA examiner who reviewed the Veteran's history in detail in 2014 found that his symptoms, per his chart, were consistent with unspecified depressive disorder.  A VA psychiatrist opined in May 2017 that this is at least as likely as not caused by the Veteran's service-connected disabilities.  Also, in April 2014, a VA examiner found the Veteran's psychiatric symptoms were consistent with unspecified depressive disorder, based on his report of depressed mood, low energy, psychomotor agitation, and anhedonia.  Significantly, the 2014 examiner noted the Veteran's report that the main source of his worries related to his housing, financial, and medical treatment issues, and, further, that his symptoms were not able to be clearly teased out from the effects of his medical conditions.  In September 2008, he was unemployed and had health problems and was diagnosed with depressive disorder.  In addition, on VA examination in July 2003 diagnosed depression secondary to general medical condition.  With all of these facts in mind, the Board finds that there is at least a relative equipoise of evidence in favor of service connection for the Veteran's depressive disorder, as secondary to service-connected disabilities, and so service connection will be granted.  

The Board notes that there have been various psychiatric diagnoses and impressions over the years since service.  This decision is considered to be a full grant of service connection for the claimed acquired psychiatric disorder, however diagnosed.  

The Board is grateful to the Veteran for his honorable service, and wishes him the best in his endeavors.  


ORDER

Service connection for depressive disorder is granted.  




______________________________                 _____________________________
                  M. E. LARKIN                                                  DEREK R. BROWN
    Veterans Law Judge                                                 Veterans Law Judge
    Board of Veterans' Appeals                                        Board of Veterans' Appeals




______________________________________________
M. C. GRAHAM
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


